DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 16 and 18-35 are pending in the instant invention.  According to the Amendments to the Claims, filed August 2, 2021, claims 16, 18-21 and 24-30 were amended and claims 1-15 and 17 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/056456, filed March 14, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17161214.6, filed March 15, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes claims 16 and 18-35, drawn to a method for making a dry powder formulation, comprising co-jet milling particles of glycopyrrolate and magnesium stearate in a jet mill comprising a grinding chamber to produce a dry powder formulation comprising physically stable micronized composite particles, wherein the glycopyrrolate is present in an amount from 50% (w/w) to 99.9% (w/w) of the particles of glycopyrrolate and magnesium stearate, wherein the magnesium stearate is present in an amount of from 0.1% (w/w) to 50% (w/w) of the particles of glycopyrrolate and magnesium 
	Similarly, the inventor or joint inventor should further note that  the the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 2, 2021.
	Moreover, the inventor or joint inventor should further note that  the any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed August 2, 2021.
	Thus, a second Office action and prosecution on the merits of claims 16 and 18-35 is contained within.

Reasons for Allowance

	Claims 16 and 18-35 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for making a dry powder formulation, as recited in claim 16.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of co-jet milling particles of glycopyrrolate and magnesium stearate in a jet mill comprising a grinding chamber to produce a dry powder formulation comprising physically stable micronized composite particles,… wherein no separate step of conditioning the dry powder formulation is performed.  This methodical step is present in the method for making a dry powder 
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624